Citation Nr: 1616422	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
 
1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected disability.
 
2.  Entitlement to service connection for a disorder manifested by a balance problem, to include as secondary to service-connected disability. 
 
3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depressive disorder, to include as secondary to service-connected disability. 
 
4.  Entitlement to service connection for a sleep disorder to include sleep apnea and insomnia, to include as secondary to service-connected disability.
 
5.  Entitlement to service connection for a vascular disorder.
 
6.  Entitlement to service connection for restless leg syndrome.
 
7.  Entitlement to service connection for a neck disorder.
 
8.  Entitlement to service connection for right ankle disability.
 
9.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.
 
10.  Entitlement to service connection for a chronic left foot disorder.
 
11.  Entitlement to service connection for a chronic right foot disorder.
 
12.  Entitlement to service connection for postoperative residuals of degenerative disease of lumbar spine.
 
13.  Entitlement to service connection for a chronic right shoulder disorder. 
 
14.  Entitlement to service connection for residuals of myocardial infarction, to include as secondary to posttraumatic stress disorder.
 
15.  Entitlement to an increased rating for migraine-tension headache syndrome, currently evaluated as 50 percent disabling.
 
16.  What evaluation is warranted for right elbow arthritis with painful motion since August 14, 2009?
 
17.  What evaluation is warranted for right elbow arthritis with limitation of extension since January 6, 2010?
 
18.  What evaluation is warranted for asthenopia associated with migraine headaches since July 16, 2010? 
 
19. What evaluation is warranted for tinnitus since August 26, 2011?
 
20.  Entitlement to a total rating based on unemployability due to service-connected disability.
 

REPRESENTATION
 
Appellant represented by:  J. Michael Woods, Esquire
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1970 to April 1972.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating determinations of the VA Regional Office (RO) in New York, New York. 
 
In March 2016, the Veteran submitted what he termed a "notice of disagreement" with the proposal to sever service connection for hypertension.  Given the fact, however, that no decision has actually severed service connection, the notice of disagreement is premature.  Should service connection actually be severed at some future date the appellant will be given, at that time, an opportunity to submit a notice of disagreement to begin the appeal process.  

Following review of the record, all of the claims except the claim of entitlement to an increased rating for migraine-tension headache syndrome are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 

FINDINGS OF FACT
 
1.  The Veteran is in receipt of the maximum schedular evaluation for migraine-tension headache disability.
 
2.  The Veteran's migraine-tension headache manifestations are not so exceptional or unusual that referral for extraschedular consideration is warranted.
 
 
CONCLUSION OF LAW
 
An evaluation in excess of 50 percent for migraine-tension headache syndrome is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8100 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
Under the VCAA VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim of entitlement to an increased rating for migraine-tension headache syndrome.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence to substantiate the claim and affording VA examinations.  The Board thus finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159.  The claim is ready to be considered on the merits.  
 
Pertinent law and regulations
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2015).
 
The Veteran is currently assigned a 50 percent evaluation for migraine-tension headache syndrome pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  That Diagnostic Code provides that a maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id. 
 
Factual Background and Legal Analysis
 
A claim for an increased rating for migraine headaches was received in August 2009.  Following VA examination in September 2009, a 50 percent disability rating was assigned effective August 14, 2009.
 
VA outpatient records dating from September 2008 reflect that the appellant was treated for multiple complaints and disorders, including headaches.  A history of severe migraine headaches, accompanied by photophobia and lasting for a prolonged period of time was recorded.  In September 2010, the Veteran reported a history of intermittent severe migraine headaches with photophobia and double or blurred vision that had required emergency room treatment.  On VA examination in November 2010, he stated that he had migraines almost daily with attacks that sometimes lasted up to 72 hours with aura, photophobia and "blackouts."  He reported continuing to seek treatment for persistent migraines for which he avers that a higher rating is warranted.
 
The Veteran has already been granted the maximum schedular rating of 50 percent for headaches under 38 C.F.R. §4.124a, Diagnostic Code 8100.  There is no higher schedular rating that can be assigned for headaches by regulation.  In a case such as this one where the law and not the evidence is dispositive, entitlement to a higher schedular rating is denied because there is a lack of entitlement as a matter of law. See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994). 
 
Accordingly, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) to consider whether a higher rating is warranted on an extra-schedular basis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular criteria for the service-connected disability are inadequate. See Thun v. Peake, 22 Vet.App. 111 (2008).  If the schedular criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exhibits an exceptional disability picture which includes marked interference with employment and frequent periods of hospitalization.
 
The evidence in this case does not show such an exceptional disability picture that the schedular criteria for the service-connected headache disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's symptoms have been contemplated in the assignment of the 50 percent evaluation as the rating criteria addresses the frequency of prostrating attacks and their severe effect on economic adaptability.  Moreover, to the extent that the Veteran may be unable to work as a result of headache disability, the issue of entitlement to a total rating based on unemployability due to service-connected disability is the subject of the remand below. 
 
Based on the foregoing, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service-connected migraine-tension headache syndrome have not been met. Bagwell v. Brown, 9 Vet.App. 337 (1996); Thun v. Peake, 22 Vet.App. 111 (2008).
 
 
ORDER
 
Entitlement to a rating in excess of 50 percent for migraine-tension headache syndrome is denied.
 
 
REMAND
 
This case must be remanded for further development of the remaining issues sought on appeal for reasons discussed below.
 
At the outset, multiple claims were denied in a January 2016 rating decision for which a notice of disagreement was received in March 2016.  As the Veteran has filed a timely notice of disagreement to these claims, he must be furnished a statement of the case.  Manlincon v. West, 12 Vet.App. 238, 240-21 (1999).
 
It is unclear whether the Veteran's file contains all of his service treatment records.  In a March 2010 response to a request for service treatment records, the National Personnel Records Center informed the appellant that it was unable to locate his records because they had been removed from the file area to respond to another inquiry.  The Veteran was advised that the agency would continue to try and locate the records.  Since then, however, it does not appear that there has been an additional request for any records that might have become associated with the Veteran's file since March 2010.  Therefore, the RO should contact the National Personnel Records Center to once again request service treatment and personnel records.  If the National Personnel Records Center finds that VA has been provided all available records it should submit a statement to that effect. 
 
The Veteran wrote in January 2016 that he was treated for the disorders claimed on appeal at a number of military facilities during service including Fort Dix, Fort Lee, Virginia, the 36th TAC Hospital, Womack Army Medical Center at Fort Bragg, North Carolina, Saint Albans Naval Hospital and Spangdahlem Air Base in Germany.  As there is no evidence that VA has determined that further efforts to secure records from these facilities would be futile, further development is in order under the Veterans Claims Assistance Act of 2000.
 
The Veteran also related that he received treatment for the claimed disabilities at Queens General Hospital between 1972 and 1976, Mary Immaculate Hospital between 1972 and 1995 and from a Dr. Delalue at 89-28 Merrick Boulevard, Jamaica, New York 11432.  Hence, these records should be requested and associated with the claims folder after receipt of proper authorization.
 
A statement in the record dated in 2008 indicates that the Veteran was in receipt of Social Security benefits.  However, the evidence does not contain any documentation showing what decision the Social Security Administration reached, and the basis for any grant.  Social Security records may be relevant to a claim and VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents on which the decision was based. Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  Accordingly, further development is warranted in this regard.
 
Documentation of record indicates that appellant has received outpatient treatment from a Brooklyn, New York VA facility since at least 1993 and has continued to receive care there to date.  However, the VA outpatient clinical data of record only consistently date from 2007 through 2014.  As there is potential notice of the existence of additional pertinent VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from 1972 through 2006 and since 2015 should be requested and associated with the claims folder, to include any that might be retired or on microfilm.
 
The Veteran asserts that he has an acquired psychiatric disorder, claimed as a  depressive disorder or posttraumatic stress disorder that is related to service.  The Veteran has provided an account of his in-service stressors and posttraumatic stress disorder has been diagnosed by VA and a private provider in September 2010 and related to his military service.  However, on VA examination in November 2011, it was determined that the appellant did not meet the full criteria for PTSD.  In September 2010 and August 2012, his VA treating clinicians determined that he met the criteria for PTSD citing the reported stressors.  

In April 2015, a private psychologist diagnosed a depressive disorder due to another medical condition with depressed features.  However, the nature of the condition to which the depressive disorder was attributed was not specified.  Under the circumstances, the Board is of the opinion that the Veteran should be afforded another VA examination to reconcile his diagnoses and to determine if he has an acquired psychiatric disorder related to service or to service-connected disability.
 
The Veteran asserts had he has a sleep disorder to include insomnia and sleep apnea that is related to service or a service-connected disability.  In October 2015, his representative stated that the Veteran was interviewed and the evidence was reviewed by H. Skaggs, M.D., who had determined that sleep apnea was related to medication the claimant took for migraine headaches and was further aggravated by a depressive disorder.  Review of the record discloses that the Veteran has not had a VA examination that addressed the etiology of any sleep disorder to include sleep apnea.  Given that fact, and the other development ordered herein, a VA examination is in order. 
 
Further, the record reflects that the Veteran has not had VA compensation examinations for the service-connected right elbow and asthenopia since 2011.  The United States Court of Appeals for Veterans Claims has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  As such, the Veteran must be afforded VA examinations to determine the current nature and extent of his service-connected right elbow and asthenopia.
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Send the Veteran a statement of the case on the issues denied in the January 2016 rating decision.  The appellant is advised that the Board will not exercise appellate jurisdiction over any claim that is not properly and timely perfected.

2.  Contact the appellant and request that he submit authorizations identifying any and all providers who treated him for the claimed disorders at issue, including Queens General Hospital, Mary Immaculate Hospital, Dr. Delalue, and Dr. Skaggs since 1972.  VA should request these records when and if proper authorization is received.  The appellant should also be notified that he may also retrieve such records on his own and submit them to the VA if he so desires.  All attempts to obtain the records should be documented in the claims file.

3.  The AOJ should contact the National Personnel Records Center and request that they provide a complete copy of all of the appellant's service treatment and personnel records.  The National Personnel Records Center should certify in writing whether VA has been provided all available service treatment and personnel records.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

4.  VA must make direct requests to appropriate clinical/records facilities at Fort Dix, New Jersey; Fort Lee, Virginia; the 36th Tactical Hospital, Womack Army Medical Center at Fort Bragg, North Carolina; Saint Albans Naval Hospital; and Spangdahlem Air Base and request all treatment records pertaining to the Veteran since 1970.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

5.  Contact the Social Security Administration and obtain a copy of any decision in the Veteran's case as well as the medical records relied upon for the award of disability benefits.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

6.  Request all VA outpatient records dating from 1972 through 2006 and from 2015 through the present from the Brooklyn, New York or other appropriate VA records authority, to include any that might be retired or on microfilm, and associate those with the appellant's Virtual VA/VBMS file.  All attempts to obtain the records should be documented.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  

7.  Thereafter, the AOJ should carefully review the file and prepare a summary of all indicated stressors.  In doing so, the AOJ should clearly address any credibility questions raised by the record and inconsistencies in the appellant's accounts.

8.  After the foregoing development has been completed, arrange for the appellant to be examined by a VA psychiatrist who has not previously examined the Veteran, to determine whether the appellant has an acquired psychiatric disorder related to service or service-connected disability, and/or whether the diagnostic criteria for PTSD related to an in-service are met.  The examiner must be given access to the Virtual VA/Veterans Benefits Management System (VBMS) electronic file.  The AOJ should provide the examiner with a summary of all stressors that have been identified and corroborated.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions. 

Following examination, the examiner must opine a) whether it is at least as likely as not that a diagnosis of PTSD related to service is supported by any corroborated in-service stressor.  If the appellant is not diagnosed with service-related PTSD, the examiner must opine b) whether it is at least as likely as not any other diagnosed psychiatric disorder is related to the appellant's active duty service, c) whether it is at least as likely as not any currently diagnosed psychiatric disorder is caused by or permanently aggravated by any service-connected disability or combination of disabilities.  The examination report must include a detailed narrative with a complete rationale for the opinion provided. 

9.  Schedule the Veteran for an examination by a physician who specializes in sleep disorders to determine whether he has insomnia and/or obstructive sleep apnea related to a service or to a service-connected disability, to include medication taken for migraine headaches.  

Following examination, the examiner must opine a) whether it is at least as likely as not that any sleep disorder is related to the Veteran's active duty service.  If not, the examiner must opine b) whether it is at least as likely as not any diagnosed sleep disorder is secondary to or has been aggravated by service-connected disability, to include any medication taken for migraine headaches.  The examination report must include a detailed narrative with a complete rationale for the opinion provided. 

10.  Schedule the Veteran for VA examinations of the right elbow and asthenopia by appropriate clinicians.  The examiners must be provided access to the appellant's Virtual VA/VBMS file for review.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  The examiners must provide an opinion as to the functional effects of the right elbow and asthenopia on the appellant's ability to work

11.  The Veteran must be given adequate notice of all examinations, to include advising him of the consequences of failure to report under 38 C.F.R. § 3.655 (2015).  Any failure to appear for an examination should be noted in the file.

12.  The AOJ should ensure that the medical reports requested above comply with this remand, especially with respect to the instructions to provide competent medical opinions.  If a report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet.App. (1998).

13.  After taking any further development deemed appropriate, the AOJ should re-adjudicate the remaining issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


